           Case 1:17-cv-09706-VSB Document 165 Filed 06/09/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                  6/9/2021
EMA FINANCIAL, LLC,                                        :
                                                           :
                                        Plaintiff,         :
                                                           :                 17-cv-9706 (VSB)
                      -against-                            :
                                                           :                      ORDER
JOEY NEW YORK INC., et al.,                                :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of Plaintiff’s June 7, 2021 letter on witnesses for the upcoming bench trial

 in this case, (Doc. 161), as well as Defendant Joey Chancis’ June 8, 2021 letter in response,

 (Doc. 163). The parties have expressed a dispute as to whether or not Felicia Preston may testify

 using a declaration previously submitted in connection with Plaintiff’s motion for summary

 judgment. Accordingly, it is hereby:

          ORDERED that Felicia Preston may not testify via declaration and must instead provide

 her testimony live. Based on the parties’ representations, (see Docs. 161, 163), she is permitted

 to serve as the first witness at trial.

           IT IS FURTHER ORDERED that Defendants are directed to file a proposed trial

 subpoena for David Frommer, which I will review upon receipt.

 SO ORDERED.

Dated: June 9, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
